Examiner’s Comments
1.	This office action is in response to the application received on 6/28/2021.
	Claims 1-18 have been canceled by applicant.
	Claims 19-36 are pending and have been examined on the merits, and now allowed over the prior art of record.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  
With respect to claims 19, 25 and 31, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical stapling system and a motor configured to drive said firing member toward said fired position; a RF transceiver configured to transmit RF signals; and a sensing array configured to sense: compression of said tissue; properties of said tissue; and a presence of metallic elements within said tissue.
The closest prior art of record (US 2008/0030170) discloses RFID but does not disclose, teach or discuss a sensing array configured to sense: compression of said tissue; properties of said tissue; and a presence of metallic elements within said tissue. One skilled in the art would have to glean only from applicant’s disclosure to modify the art of record to arrive at applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
3.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
2/15/2022